             Case 1:19-cv-05354-LGS Document 115 Filed 03/04/21 Page 1 of 2




                                                                                                   DC Office
                                                                      1775 Pennsylvania Ave. NW, Suite 1000
                                                                                      Washington, DC 20006
                                                                                 Direct Phone: 202.677.4908
                                                                                    Direct Fax: 202.677.4909
                                                                           Email: Richard.Oparil@AGG.com

                                            March 3, 2021



By ECF

Hon. Lorna G. Schofield
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:      Natural Alternatives International, Inc. v. Bactolac Pharmaceutical, Inc., et al.,
                 No. 1:19-cv-05354(LGS)/Letter motion to stay

Dear Judge Schofield:

        This joint letter is submitted by counsel for plaintiff, Natural Alternatives International,
Inc. (“NAI”), and defendant, Bactolac Pharmaceutical, Inc. (“Bactolac”), to inform the Court that
the parties have agreed to settle the case, subject to a definitive settlement agreement. The parties
jointly move for an order staying further proceedings in this case pending the completion of their
settlement.

         A stay would be proper here. “The power to stay proceedings is incidental to the power
inherent in every court to control the disposition of the cases on its own docket with economy of
time and effort for itself, for counsel, and for litigants.” LaSala v. Needham & Co., Inc., 399
F.Supp.2d 421, 427 (S.D.N.Y. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). A
stay is appropriate here not only to conserve the parties’ and Court’s time and resources, but also,
significantly, to preserve the terms of the settlement. See, e.g., 13B Charles A. Wright, et al.,
FEDERAL PRACTICE & PROCEDURE § 3533.2 (2009) (“a court may stay proceedings if the parties
are working toward settlement, or if the parties have agreed but the settlement requires approval
by someone else”).

        Here, no party or non-party would be prejudiced by a stay. Under the scheduling order, the
parties must file a joint pretrial order on March 18, 2021 and an in-person bench trial is for April
12, 2021. Dkt. No. 112. The parties agree that it will promote judicial economy and limit fees and
expenses if further litigation activities are stayed at this time. Cost savings were an impetus for the
parties’ settlement negotiations and agreement.



16267966v1



                                        Atlanta • Washington, D.C.
              Case 1:19-cv-05354-LGS Document 115 Filed 03/04/21 Page 2 of 2



                                                                                     March 3, 2021
                                                                                            Page 2

        Accordingly, the parties respectfully request that this Court enter a stay of this proceeding
 pending the consummation of their settlement and the filing of a stipulation order for voluntary
 dismissal under Fed. R. Civ. P. 41(a)(2).

         We again thank the Court for its attention and consideration.

 Respectfully submitted,

 /s/ Richard J. Oparil                             /s/ Christopher A. Raimondi
 Richard J. Oparil                                 Christopher A. Raimondi
 Counsel for Plaintiff                             Counsel for Defendant




The application is GRANTED. All deadlines are stayed pending settlement discussions. The parties
shall notify the court as soon as an agreement in principle has been reached, and within thirty
days of the date of this Order, if an agreement in principle has not been reached, the parties shall
file a letter apprising the court as to the status of settlement discussions.

Dated: March 4, 2021
       New York, New York




 16267966v1
